DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 07 July 2022, claims 1-4 and 6-7 have been amended, the 112(b) rejection is withdrawn, and claim 11 is new.
The 102 rejection is maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (EP 3340333 A1, which has an English equivalent of US 2018/0254510 A1 that this Office Action cites). Hereinafter referred to as Cho.
Regarding claim 1, Cho discloses a method for manufacturing an electrode assembly (“method for manufacturing a curved battery cell includes applying heat and pressure to an electrode assembly and bending the electrode assembly” [0115]), the method comprising:
preparing an electrode assembly comprising an electrode and a separator (“electrode assembly may have a stacked structure in the state in which the separator is interposed between the plurality of cathodes and anodes” [0089]) and a pressing unit pressing the electrode assembly (“apparatus for forming the curved surface includes an upper jig 310 provided with a convex part 311 having a curvature radius rand a lower jig 320 provided with a concave part 321 having a curvature radius r so that the lower jig 320 may engage with the upper jig 310” [0164]); and
pressing a top or bottom surface of the electrode assembly by using the pressing unit to form a curved surface on the electrode assembly (“to form the curved surface” [0164]), wherein the pressing of the top or bottom surface of the electrode assembly comprises:
pressing a plurality of peripheral areas on the top or bottom surface of the electrode assembly using the pressing unit (“electro assembly is embedded in the variable cell case together with the electrolyte solution and is mounted on the concave part 321 of the lower jig 320” [0164] and Fig. 8 where the peripheral sides and bottom surface of the electrode assembly is pressed against the walls of the concave part of the lower jig) without pressing a central area between the plurality of peripheral areas (Fig. 8, which shows the initial conditions of the pressing and that the upper and lower jig does not contact the central part of the electrode assembly), the plurality of peripheral areas being spaced apart from each other (“end parts 111 and 112” [0145], Figs. 5 and 8 indicate that the end parts are on opposite sides of the electrode assembly); 
wherein at least one of the plurality of peripheral areas has a line shape (“end parts 111 and 112 of the electrode assembly 110 corresponding to the first outer circumferential side 126” [0145], Fig. 4 where circumferential side 126 is a straight edge of the battery cell shown).
Regarding claim 2, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein the plurality of peripheral areas comprises a first area and a second area (Fig. 7 where different areas of the curved battery cell are formed by Ra, Rb, and Rc, which are “different curvature radii” [0158]), and during the pressing of the plurality of the peripheral areas, the top or bottom surface of the electrode assembly is pressed so that a lowermost end and the first area of the electrode assembly are formed in parallel to each other (Fig. 7 where the lowermost end of a first area of the battery cell, or the right portion of the battery cell with a boundary end at Ra, is parallel to the right edge of the battery as it is directly adjacent to the area), and the lowermost end and the second area of the electrode assembly are formed in parallel to each other (“the electrode assembly and the cell case may be curved to be symmetrical with each other with respect to the center of the battery cell” [0086], which is equivalent to Ra and Rc being equal to each other and therefore parallel to each other and Rc is directly adjacent and therefore parallel to a second area of the battery cell, or the left side of the battery cell).
Regarding claim 4, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein, during the pressing of the top or bottom surface of the electrode assembly, the top or bottom surface of the electrode assembly is pressed so that a lowermost end and the single unified area of the electrode assembly are formed in parallel to each other, or the lowermost end of the electrode assembly matches the single unified area (Rb Fig. 7, which is the lowermost end of the central area of the battery cell shown and is parallel to the central area as Rb is the radius of curvature at the central part of the battery and correlates to the line of bending that intersects perpendicularly to the battery cell’s length).
Regarding claim 5, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein the plurality of peripheral areas are symmetrical to each other with respect to a lowermost end of the electrode assembly (“the electrode assembly and the cell case may be curved to be symmetrical with each other with respect to the center of the battery cell” [0086], which is equivalent to Ra and Rc being equal to each other and therefore parallel to each other).
Regarding claim 6, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein a sum of lengths of outermost parts of the electrode assembly between the plurality of peripheral areas and peripheral ends of the electrode assembly is between 5% and 30% of a total length of the electrode assembly (“the curvature radii at the central part and the end part may be configured differently in the range of 10% to 50%” [0078] where the disclosed range for the percentage of the peripheral areas overlaps the claimed range between 10% to 30%).
Regarding claim 7, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein a length of the central area of the electrode assembly between the plurality of peripheral areas is between 30% and 90% of a total length of the electrode assembly (“the curvature radii at the central part and the end part may be configured differently in the range of 10% to 50%” [0078] where the disclosed range for the percentage of the central part overlaps the claimed range between 30% to 50%).
Regarding claim 11, Cho discloses all the limitations for the method as set forth in claim 1 above, and further comprising pressing a single unified area that is an entirety of the top surface or an entirety of the bottom surface of the electrode assembly (“upper jig 310 falls in the direction of the lower jig 320” [0165] and Fig. 8 shows that the upper jig presses toward the top surface of the electrode assembly such that at least the top surface of the electrode assembly is pressed), the single unified area comprising the central area and the plurality of peripheral areas (“end parts 111 and 112 of the electrode assembly 110 corresponding to the first outer circumferential side 126 and the third outer circumferential side of the cell case 120 are curved in a direction of the second surface 121” [0145], referencing Fig. 5, and Fig. 8 – the electrode assembly product on the righthand side of the figure indicates that the entire, comprising of the central area and peripheral areas, top surface of the electrode assembly is pressed), wherein the pressing of the plurality of the peripheral areas and the pressing of the single unified area are separated from each other in time (Fig. 8 – the lefthand side of the figure indicates that the initial conditions for pressing has the upper and lower jig not in contact with the central part of the electrode assembly, and only the peripheral areas of the electrode assembly).
Regarding claim 3, Cho discloses all the limitations for the method of claim 11 as set forth above, and wherein during the pressing step of the single unified area, the pressing of the single unified area on the top or bottom surface of the electrode assembly is performed after the pressing of the plurality of peripheral areas ([0164]-[0165] and Fig. 8 where upper jig 310 falls onto the top surface of the electrode assembly after the electrode assembly is pressed into the lower jig 320).

Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Cho does not disclose an additional step of pressing the plurality of peripheral areas, recited in claim 1, without pressing a central area of the electrode assembly.
However, in reference to claim 1, the examiner disagrees because the examiner believes that Fig. 8 sufficiently indicates that the peripheral areas, or sides, of the electrode assembly are pressed into the mount labelled 220 before the central area of the electrode assembly is pressed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721